Citation Nr: 1640341	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  01-05 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for recurrent urinary tract infection or acute pyelonephritis.

2.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder with psychotic features prior to December 23, 2011.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to December 23, 2011.

4.  Entitlement to an earlier effective date for special monthly compensation (SMC) based on Housebound.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1981 to November 1984, and from January 2002 to May 2003.  His service with the Army National Guard from January 2001 to May 2001 under 10 U.S.C.A. § 672 is also considered active duty.

The matter of entitlement to service connection for recurrent urinary tract infection and acute pyelonephritis comes to the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The decision, in pertinent part, denied service connection for recurrent urinary tract infection and acute pyelonephritis.  The Veteran filed a Notice of Disagreement (NOD) in November 2002.  The RO issued a Statement of the Case (SOC) in May 2003 and the RO issued a VA Form 9 in June 2003.  

The matter of entitlement to TDIU comes to the Board from an August 2005 rating decision.  The Veteran filed a NOD in November 2005 and a SOC was issued in December 2005.  Then, the Veteran filed a timely VA Form 9 in January 2006.

The Veteran canceled a hearing before RO personnel that was scheduled for April 28, 2006.

The claims of entitlement to service connection for recurrent urinary tract infection and acute pyelonephritis and entitlement to TDIU were remanded by the Board in June 2008.  A Supplemental SOC was issued in January 2014 and the issues have been returned for adjudication.  

The Board recognizes that the June 2008 remand included the issue of entitlement to service connection for allergic rhinitis.  However, in a rating decision dated in March 2014, the RO granted service connection for allergic rhinitis and assigned a rating of 30 percent, effective from July 18, 2000, and a noncompensable evaluation assigned from September 3, 2008.  Since the information of record indicates that the Veteran did not perfect an appeal contesting either the effective date or the levels of compensation assigned for allergic rhinitis, following the grant of service connection, this issue is no longer a part of the current appeal.  See Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

Regarding the Veteran's claim for a rating higher than 30 percent for major depressive disorder prior to December 23, 2011, the Board notes that the Veteran initially filed his claim for entitlement to service connection in June 2003.  The RO issued a rating decision in December 2004, which granted service connection and assigned a 30 percent rating, effective May 20, 2003, the date following the Veteran's discharge.  The Veteran did not file a timely Notice of Disagreement (NOD) within one year of the rating decision; however, treatment records were received in March 2005, which were relevant to his claim.  Additionally, relevant Social Security Administration (SSA) records were also received in April 2005.  These records were received prior to the expiration of the appeal period.  The Board notes that when new and material evidence is received prior to the expiration of the appeal period, that evidence must be considered to have been filed in connection with the earlier claim. See 38 C.F.R. § 3.156(b) (2007); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  The Board recognizes that the RO readjudicated the claim and issued another rating decision, in February 2007, which continued the 30 percent rating.  However, the rating decision did not explicitly consider the treatment records and SSA records that had been associated with the claims file within one year of the previous rating decision.  See Beraud v. McDonald, 766 F. 3d 1402 (Fed. Cir. 2014) (holding that VA must provide a determination that is directly responsive to the new submission and the claim at issues remains open until it does so).  The Court in Beraud also held that there is no presumption that VA considered all relevant evidence.  Id. at 1407.  The Board further notes that another rating decision was issued in March 2009, but this rating decision included only the March 2009 VA examination in its consideration of the evidence.  Given this, the December 2004 rating decision remained nonfinal.  

In addition, the Veteran's claims of entitlement to a rating in excess of 30 percent prior to December 23, 2011, for major depressive disorder and entitlement to an earlier effective date assigned for Special Monthly Compensation, were denied by a March 2014 rating decision.  The Veteran filed a NOD in August 2014.  A SOC was issued in December 2015.  A VA Form 9 was submitted in February 2016.  

Finally, in March 2014, the RO granted a 100 percent rating for major depressive disorder with psychotic features, effective December 23, 2011.  The RO's award of a 100 percent schedular disability rating renders moot the claim for a TDIU rating beginning on December 23, 2011.  Locklear v. Shinseki, 24 Vet. App. 311, 314, n. 2 (2011) (citing Herlehy v. Principi, 15 Vet. App. 33, 35 (2001)).  

The Board is cognizant of the ruling in Bradley v. Peake, 22 Vet. App. 280 (2008). According to Bradley, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability (perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  The Court reasoned that it might therefore benefit the Veteran to obtain or retain a TDIU rating even where a 100 percent schedular rating is already in effect.  SMC  is payable at the (s) rate when a veteran has a single service-connected disability rated as 100 percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, or (2) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114(s) (West 2014). 

Here, for the period beginning on December 23, 2011, the Veteran has been awarded a 100 percent schedular evaluation for major depressive disorder.  Further, the Veteran is also in receipt of a 20 percent rating for left L4-L5 bulging disc with neural foramina narrowing and severe lumbar myositis, 20 percent for left median neuropathy of the entrapment type at wrist level, a 10 percent rating for left L4-L5 radiculopathy associated with L4-L5 bulging disc, and a 10 percent rating for right median neuropathy of the entrapment type at wrist level.  He is also in receipt of noncompensable ratings for left hip subtrochanteric bursitis, status post-septoplasty due to posttraumatic septal deviation, and allergic rhinitis.  These additional evaluations combine to more than 60 percent during the rating period on appeal. 38 C.F.R. § 4.25.  Thus, the Veteran is eligible for consideration of special monthly compensation, and indeed, he is in receipt of SMC from December 23, 2011.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i). 

It follows that as the reasoning of Bradley is that TDIU must still be considered even if a veteran has already been awarded a separate 100 percent evaluation for a disability in order to potentially make the veteran eligible for special monthly compensation, and as the Veteran in this appeal is already eligible for special monthly compensation based on the 100 percent evaluation for PTSD and separate evaluations of more than 60 percent for his remaining service connected disabilities, such consideration of TDIU no longer serves any useful purpose.  As there remains no case or controversy concerning whether the Veteran is entitled to the benefit sought, the appeal with respect to the claim for TDIU is moot after December 23, 2011, and the Board need not address whether a TDIU rating is warranted beginning on December 23, 2011.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As "benefits are to be accorded when a veteran becomes eligible without need for a separate claim" (Bradley, 22 Vet. App. at 294).   The claim has been captioned accordingly on the title page.


FINDINGS OF FACT

1.  In August 2016, prior to the promulgation of a decision in the appeal, the Veteran requested that the Board withdraw his appeal as to recurrent urinary tract infection or pyelonephritis.

2.  Prior to December 23, 2011, the Veteran's major depressive disorder symptomatology was most closely approximated by occupational and social impairment with deficiencies in most areas.

3.  Prior to December 23, 2011, the Veteran's service-connected disabilities were shown to prevent him from securing and following substantially gainful employment consistent with his education and occupational experiences.  

4.  The minimum requirements for special monthly compensation under 38 U.S.C.A. § 1114(s) were not met prior to December 23, 2011. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  Prior to December 23, 2011, the criteria for entitlement to an initial rating of 70 percent for major depressive disorder, but no higher, have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.130, Diagnostic Code 9434 (2016).

3.  Prior to December 23, 2011, the criteria for entitlement to a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.25, 4.26 (2016).

4.  The criteria for special monthly compensation at the housebound rate prior to December 23, 2011, have not been met.  38 U.S.C.A. §§ 1114 (s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2016).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

VA's duty to notify was satisfied by letters sent in April 2001 and April 2005.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Further, with regard to the increased initial rating for major depressive disorder, where, as here, entitlement to disability benefits has been granted and an initial rating has been assigned, the original claim has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, VA examination reports, and statements from the Veteran and his representative.

Additionally, the prior remand instructions were substantially complied with.  Instructions from the June 2008 Board remand pertinent to the claim of entitlement to TDIU prior to December 23, 2011, included obtaining information as to whether the Veteran had active service or active duty training from January 2001 to May 2001 and providing a VA examination for the Veteran's claims of entitlement to a TDIU.  In response, the RO/AMC obtained a DD Form 214 that indicated that the Veteran had honorable service from January 2001 to May 2001 and scheduled the Veteran for an examination in December 2011.  NPRC indicated that all available records had been forwarded and scanned into the electronic file.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Further, the Veteran has been medically evaluated in conjunction with his claim of entitlement to an increased initial rating for major depressive disorder several times during the appeal period.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disabilities.  It is thus clear that the examiners had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinions are considered adequate for adjudication purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Withdrawal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In August 2016, the Veteran submitted a statement indicating that he wanted to withdraw his appeal regarding entitlement to service connection for service connection for recurrent urinary tract infection or acute pyelonephritis.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal.

III.  Increased Rating

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



a.  Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.   The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The Veteran is seeking an increased initial rating for his service-connected major depressive disorder, which has been rated in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9434 (2016) as 30 percent from May 20, 2003 to December 23, 2011, and as 100 percent disabling thereafter.  

As relevant to this claim, under the General Rating Formula for Mental Disorders, a 30 percent rating is assigned under Diagnostic Code 9434 for major depressive disorder manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

 A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  

b.  Factual Background

The Veteran filed his claim for entitlement to service connection for a mood disorder with depression in June 2003.  

Service treatment records show that in June 2002, the Veteran was evaluated for an assessment of his mental status, while he was still on active duty.  He was diagnosed with a mood disorder secondary to general medical condition with depressive features.  It was also noted that he was hospitalized in North Carolina in July 2002 due to a suicidal attempt.

A VA examination was provided in November 2004.  The examiner noted that the Veteran's SSA records showed that in June 2003, he had diagnoses of major depression, generalized anxiety disorder, and adjustment disorder.  The Veteran reported that he did not know his address or his telephone number.  He reported that he visited the Disabled American Veterans for his nervous condition.  He reported that he had many problems and could not sleep well.  He also reported that he heard noises and voices, but he did not describe them.  He denied smoking, drinking, or using drugs.  

On examination, the Veteran was clean, adequately dressed and groomed, and wearing a glove on his left hand.  He was alert and oriented in all spheres.  His mood was depressed, affect was constricted, attention and concentration were good, and his memory was fair.  He selectively responded to questions.  His speech was clear and coherent and he was not hallucinating.  He was not suicidal or homicidal and his insight and judgment were fair.  He exhibited fair impulse control.  The examiner found that there was no impairment of thought processes or communication.  There were no delusions, hallucinations, or inappropriate behavior.  The Veteran had adequate personal hygiene or other activities.  He was oriented and complained of not remembering certain things.  He endorsed being depressed and anxious and complained of sleeping problems.  The examiner provided a diagnosis of major depression.  

VA treatment records from July 2003 showed that the Veteran went to the emergency room for an evaluation due to depressive symptomatology associated with nightmares on war-related content.  He reported several weeks of feeling sad and depressed, with a loss of interest in activities, loss of appetite, crying spells, and trouble sleeping at night because of nightmares.  He also reported poor concentration and feelings of worthlessness, but he denied self-harm or harm to others.  He also reported hearing voices in other languages and seeing dead bodies.  He reported reliving scenes and episodes that occurred during his service years.  He denied inflated self-esteem or grandiosity, decreased need for sleep, being more talkative than usual, experiencing racing thoughts, distractibility, increased goal directed activity, and excessive involvement in pleasurable activities.  He denied alcohol, nicotine, or drug use.  The next day, in another treatment records, the Veteran was diagnosed with major depressive disorder. 

VA treatment records from that point until October 2004 show that the Veteran sought relatively consistent treatment for his major depressive disorder.  

VA treatment records from October 2004 show that the Veteran continued to struggle with sleep and that his energy was down.  He had a depressed mood but reported that the medications helped but he still had feelings of inadequacy and impotence.  He reported that he continued to struggle with the changes and continued to stay mostly at home and isolated.  He reported that he continued to forget things, could not concentrate, and continued hearing voices calling him sergeant.  He also reported waking suddenly from sleep when there are noises around.  On examination, he was well dressed.  He continued to have problems with apprehension.  His mood was depressed and his affect was constricted.  He denied suicidal and homicidal ideations.  He spoke clearly, and his speech was relevant and goal-directed.  He reported nightmares and flashbacks from war.  His ability to concentrate on task was diminished.  The examiner continued the diagnosis of major depressive disorder with psychosis, rule out PTSD.  

SSA records, associated with the claims file in March 2005 included a discussion of a consult the Veteran received in June 2003.  The Veteran complained of crying spells, insomnia, auditory hallucinations, anxiety, hostile and irritable behavior, and suicidal ideation.  The examination revealed the Veteran to be anxious, depressed, tearful, hostile, angry, and with a tense facial expression.  His affect was inappropriate and labile.  He had an anxious, sad, frustrated, hostile, and depressed mood.  He was disoriented in time and his immediate, short term, and remote memory was described as poor.  He had poor attention and concentration and his intellectual functioning and fund of knowledge was not tested due to the Veteran's depressed state.  He had poor abstract ability and judgment.  The diagnoses were major depressive disorder, generalized anxiety disorder, and an adjustment disorder.  The examiner opined that the Veteran was not able to handle funds.  SSA records show that the Veteran is in receipt of SSA benefits due to his mood disorder as the primary diagnosis, since May 1, 2003. 

In December 2006, the Veteran was provided another VA examination.  The Veteran endorsed trouble sleeping with nightmares related to dead people, which he reported began approximately one year previously.  The Veteran was moderately socially withdrawn, which started six months previously five times a week.  The Veteran also had a moderately depressed mood, which started when he was discharged on a daily basis.  The Veteran was clean and neatly groomed.  His psychomotor activity and speech was unremarkable; his attitude toward the examiner was cooperative and his affect was normal.  His mood was calm.  He was unable to do serial 7's but he was able to spell a word forward and backward.  He was oriented to all spheres.  His thought process and content were unremarkable; he had no delusions and he understood the outcome of his behavior.  The Veteran had average intelligence and good insight.  The veteran endorsed sleep impairment that he stated impacts his daily activities because he felt tired the next day.  He denied hallucinations and did not have any inappropriate behavior.  He appropriately interpreted proverbs and did not have obsessive or ritualistic behavior, panic attacks, or homicidal or suicidal ideation.  The Veteran had good impulse control and there were no episodes of violence.  The Veteran was able to maintain minimum personal hygiene and there were no problems with activities of daily living.  The Veteran's memory was judged to be normal.  

The examiner found that the Veteran's psychiatric disorder symptoms did not cause signs and symptoms that were transient or mild with any decrease in work efficiency and ability to perform occupational tasks, or any more severe impacts to activities of daily living.  The examiner found that the Veteran's psychiatric symptoms were controlled by continuous medication.  

Additional VA treatment records from May 2007 show that the Veteran continued seeking treatment for his major depressive disorder symptoms.  

Another VA examination was provided in October 2007.  The examiner noted that since the last examination, the Veteran had remained depressed and reported that the medications had helped somewhat.  He tried to stop taking the medications and lost his control.  The Veteran also reported that his sleep was aided by the medication but that he was drowsy in the morning.  The drowsiness prevented him from doing practically anything, so his physician had reduced the amount of medication and the Veteran reported that it was effective.  The Veteran reported that there were times when he cannot sleep adequately, especially when he had something pending.  The Veteran reported a serious incident from the summer, when a neighbor who suffers from a psychotic condition went into the Veteran's home and threatened him with a sledgehammer.  The Veteran was in the house with his daughter and grandchildren at the time.  The Veteran told the examiner that the police intervened and prevented any harm.  The Veteran reported that he was in a constant state of tension because the neighbor still lived there.  The Veteran also reported that this and other health-related issues had increased his sadness and social withdrawal.  The Veteran did not describe the frequency of his symptoms and he noted that the severity was variable, with ups and downs.  

On examination, the Veteran was alert, aware of the interview, and generally cooperative with the interview, although he had a sullen facial expression.  The Veteran's speech was clear and coherent; he was not spontaneous but he answered questions.  He was cooperative, his affect was appropriate, his mood was depressed, his attention was intact, and he was oriented to all spheres.  His thought process was unremarkable and his thought content included a discussion about his symptoms and his condition.  He had no delusions and he understood the outcome of his behavior.  He had average intelligence and good insight.  The Veteran had sleep impairment, and he reported that he was helped by medication but that he was still restless, had interrupted sleep, felt tired, and was irritable after a night of not sleeping well.  The Veteran denied hallucinations, did not have inappropriate behavior, and interpreted proverbs appropriately.  He did not have obsessive or ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  He had fair impulse control and no episodes of violence.  He maintained minimum personal hygiene and there was no problem with activities of daily living.  The Veteran's depressive disorder did not cause impairment for performance of daily activities, but he avoided crowded places and was intolerant of much external noise.  His remote, recent, and immediate memory was normal.  The examiner found that the Veteran's impairment was moderate to moderately-severe socially and occupationally, and his physical conditions were considered to affect him most with regard to his employability.  

Another VA examination was provided in September 2008.  The examiner reviewed the claims file.  The examiner noted that the Veteran had continued seeking treatment for the psychiatric disorder from 2003 to 2008.  He noted the Veteran's diagnosis of major depressive disorder.  He also noted that the Veteran had been hospitalized from August 23, 2008 to August 27, 2008 for his major depressive disorder.  The Veteran reported that he had thoughts of not wanting to live every day.  He reported that the thoughts were severe.  The Veteran reported severe nightmares that included bad smells and children crying.  He also reported that the nightmares occurred two or three times a week and were severe.  He reported that he thought he was being followed by Muslims and that the feelings were severe.  He also reported that he had ideas of having a disease when he sees blood in his feces or feels abnormal bodily sensations occurring every day of a "severe" intensity.  He reported daily severe feelings of loneliness.  The Veteran also reported daily moderate social withdrawal.  

The Veteran was casually dressed, he had tense psychomotor activity, and his speech was unremarkable.  He was overly dependent, irritable, and guarded but his affect was appropriate.  His mood was bad.  He was unable to do serial 7's or to spell a word forward and backward.  He was oriented in all spheres, but his thought process was evasive and he exhibited a paucity of ideas.  The Veteran had paranoid ideation and persecutory delusions that were not described as persistent.  The Veteran had normal judgment and average intelligence; he also exhibited good insight.  He had appropriate behavior, no obsessive or ritualistic behavior, no panic attacks, and no homicidal or suicidal thoughts.  He had good impulse control and no episodes of violence.  He did not interpret proverbs appropriately, but he was able to maintain minimum personal hygiene.  The Veteran's major depressive disorder had a moderate impact on his chores; a slight impact on his grooming, shopping, self-feeing, dressing and undressing, exercise, and recreational activities; and the symptoms prevented his ability to travel.  The Veteran reported that the problems related to chores, shopping, grooming, and driving were related mostly to his musculoskeletal conditions.  The Veteran's remote memory was moderately impaired and his immediate memory was severely impaired.  His recent memory was normal.  The examiner found that the Veteran's major depressive disorder caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but he had generally satisfactory functioning.  The examiner noted that the Veteran's depressive symptoms, social withdrawal, loneliness, and somatic and paranoid delusions caused intermittent periods of inability to perform occupational tasks, especially during stressful situations.  

Another VA examination was provided in March 2009.  The examiner noted the Veteran's medications for his psychiatric disorder.  The Veteran reported that he had mood shifts, was socially withdrawn, had trouble sleeping, had nightmares, and was irritable.  He reported that the symptoms began when he returned from Afghanistan.  On examination, the Veteran was clean and had unremarkable psychomotor activity; though, it was noted that he used a walker.  His speech was unremarkable and his attitude was cooperative.  His affect was constricted and his mood was discouraged.  He was able to do serial 7's and spell a word forward and backward.  His attention was intact.  He was also oriented in all spheres and his thought process and content were unremarkable.  He had no delusions, good judgement, average intelligence, and good insight.  The Veteran did not have sleep impairment and he denied hallucinations.  The Veteran did not have any inappropriate behavior, he interpreted proverbs appropriately, and he did not have any obsessive or ritualistic behavior or panic attacks.  He denied homicidal and suicidal thoughts and exhibited good impulse control; there were no episodes of violence.  He was able to keep minimum personal hygiene, did not have any problems with activities of daily living, and his memory was normal.  The examiner essentially found that the psychiatric disorder symptoms did not impact the Veteran's daily occupational or social activities.  

Additional VA treatment records from August 2009 show that the Veteran continued seeking treatment for his major depressive disorder.  He continued to complain of depression, episodes of anxiety, and sadness.  At the appointment, he was disheveled, but his mood was less depressed.  His affect was constricted, but he had no suicidal or homicidal ideas; he spoke clearly, with relevant and goal directed speech.  The Veteran endorsed auditory hallucinations.  He had reduced concentration and his immediate recall was somewhat faulty.  His past memory seemed to be preserved.  

c.  Analysis

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's overall major depressive disorder symptomatology from May 20, 2003, to December 23, 2011, most nearly approximated a 70 percent rating and no higher.  During the period prior to December 23, 2011, the Veteran exhibited occupational and social impairment due to such symptoms as: depressed mood, anxiety, social isolative behavior, difficulty concentrating, disturbances in motivation, memory problems, and trouble sleeping through the night.

With respect to the Veteran's mood, the Board notes that the Veteran has reported depression and anxiety throughout the entire course of the appeal. Indeed, the evidence shows that the Veteran has suffered from continued and severe anxiety and depression over the course of his treatment. He described his feelings of anxiety that caused him to feel that he was being followed in September 2008.  He also repeatedly reported nightmares and sleep impairment. The Veteran endorsed suicidal ideation in his June 2003 examination in conjunction with his claim for SSA benefits, and complained of suicidal ideations on VA examination in September 2008.  With regard to the frequency and severity of his symptoms, the Veteran repeatedly reported them beginning from his first mental health treatment in June 2003.  The Veteran has shown disturbances of mood and motivation that have spanned a long duration, resulting in a severe overall impact on the Veteran's functioning. 

Turning to the Veteran's symptomatology as it relates to his judgment and thinking, the Veteran has been consistently described as having normal thought processes and content.  The Veteran endorsed hallucinations in June 2003, September 2008 and auditory hallucinations in August 2009, but otherwise he denied delusions and hallucinations.  As noted, he did report in September 2008 that he believed he was being followed.  The evidence shows that the Veteran has intermittent hallucinations but not persistent as at times he complains of such symptoms and other times he denies such symptoms.  He is not in persistent danger of hurting himself because at times he complains of such symptoms and other times he denies such symptoms.  He experiences memory loss but examiners have not described a chronic memory impairment consistent with impairment associated with a 100 percent rating.  The Veteran has experienced some episodes of disorientation but it is not of the frequency and severity associated with a 100 percent rating. 

Regarding the Veteran's social functioning; the evidence shows that he has been able to maintain some social interactions.  He is married and discussed living with his daughter and grandchildren in October 2007.  Thus, even if the Veteran had difficulty in maintaining relationships, it cannot be persuasively said that the Veteran was unable to establish and maintain effective relationships.

Furthermore, with respect to the Veteran's occupational functioning, the evidence shows that the Veteran was not employed during the entire appeal.  While it is clear that his major depressive disorder symptoms impacted his ability to work, there is also evidence that his other physical disabilities posed additional limits on his employability, as will be discussed below.

Therefore, taking into account the severity, duration, and frequency of these manifestations, the Veteran's symptomatology does not more nearly approximate the manifestations required for a 100 percent rating before December 23, 2011.
Given the above, the Board finds the symptomatology and disability picture as a whole more closely approximates the criteria for a 70 percent rating, but no higher, prior to December 23, 2011.  

d.  Additional Considerations 

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See, 38 C.F.R. § 4.105, Diagnostic Code 9434 (2016).  

The Board has also considered whether consideration of an extraschedular rating for the Veteran's major depressive disorder has been reasonably raised by the facts.  In Yancy v. McDonald, the CAVC noted that when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Similarly, the CAVC stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy, 27 Vet. App. at 495; see Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran has not asserted, and the evidence does not reasonably raise, that the disabilities warrant an extraschedular rating.  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's rating for his service-connected major depressive disorder contemplates his subjective complaints of depression, anxiety, occasional suicidal ideation, sleep impairment, and trouble concentrating, memory problems, as well as his functional impairment, including his difficulty maintaining occupational and social relationships.  Although the Veteran experienced depression, anxiety, nightmares, memory problems, concentration and motivation difficulties, as well as functional impairment, these symptoms were not found to warrant a rating higher than 70 percent prior to December 23, 2011.  Indeed, he continued to maintain family relationships and was able to perform his activities of daily living and functioning, including maintaining proper hygiene and cleanliness.  As such, the entirety of the Veteran's subjective complaints including his symptoms, objective findings, and occupational and social impairment are addressed in the higher 70 percent rating assigned for the entire appeal period prior to December 23, 2011, in this decision.  Thus, the Veteran's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

IV.  TDIU

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to a TDIU, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In determining whether an appellant is entitled to a TDIU, the veteran's nonservice-connected disabilities and advancing age may not be considered.  38 C.F.R. § 4.19.

The Veteran asserts that he is totally disabled and unable to retain or maintain any gainful employment due to his service-connected disabilities.  The Veteran is no longer employed.  He filed his claim for entitlement to a TDIU on March 4, 2005, and in his application, the Veteran reported that he last worked in June 2003.  He is also in receipt of SSA benefits since May 2003.  

As of May 20, 2003, service connection was in effect for major depressive disorder with psychotic features, rated as 70 percent disabling, per this decision; left L4-L5 bulging disc with neural foramina narrowing, and severe lumbar myositis, rated as 20 percent disabling; left L4-L5 radiculopathy, rated as 10 percent disabling; left median neuropathy of the entrapment type at wrist level, rated as 20 percent disabling; right median neuropathy of the entrapment type at wrist level, rated as 10 percent disabling; vertical-oriented tear of the posterior horn of the medial meniscus of the left knee, rated as 10 percent disabling; left hip subtrochanteric bursitis, rated as noncompensable; and status-post septoplasty, rated as noncompensable; and allergic rhinitis, rated as noncompensable.  The combined disability rating was 80 percent prior to the promulgation of this decision, and met the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16(a).  

Notably, the Veteran's vertical oriented tear of the posterior horn of the meniscus was granted service connection in 2007; however the remaining service-connected disabilities were granted and assigned their respective disability ratings prior to the Veteran's claim for entitlement to a TDIU, and combined to a combined rating that met the schedular requirements of 38 C.F.R. § 4.16(a).  

The Veteran's rating for major depressive disorder is 70 percent during the portion of the appeal prior to December 23, 2011, which meets the requirements under 38 C.F.R. §4.16(a).  Therefore, the determinative issue is whether the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  

Turning to the evidence of record, the Board notes that the Veteran has completed one year of college education, and has had additional training for one year.  He reportedly last worked full-time as a clerk in a government position, prior to his second period of active duty. 

Records received from the Social Security Administration in April 2006 reflect that the Veteran has not engaged in substantial gainful activity since May 2003.  His primary diagnoses are shown as affective or mood disorders; his secondary diagnoses are disorders of the back.

In December 2006, during a mental status VA examination, the VA examiner found that the Veteran's major depressive disorder symptoms were controlled by continuous medication and there was no occupational and social impairment due to mental disorder signs and symptoms.  

The Veteran was provided a spine examination in January 2007.  The examiner noted that the Veteran's spine disabilities would cause a moderate-to-severe impact on most daily activities.  During a peripheral nerves examination conducted that same month, the examiner found that the Veteran's peripheral nerve symptoms of the bilateral wrists would have a mild impact on exercise and sports and a severe impact on recreation.  

The Veteran underwent a VA examination in August 2007.  During the joints examination, the examiner noted that the Veteran would have difficulty walking long distances.  The examiner opined that the Veteran was able to work in a light duty activity with several opportunities for rest and stretching, but that the Veteran more likely would be absent very often because of constant medical attention and exacerbations.  

In October 2007, a mental health examination was conducted, and the examiner found that the Veteran did not have any impairment in his performance of daily activities; the Veteran reported that he avoided crowded places and was intolerant of external noise.  The examiner noted that the Veteran's current condition would cause a moderate to moderately-severe impairment socially and occupationally.  The examiner further stated that the Veteran's physical conditions would affect him most in this way.  

In November 2007, the Veteran was examined regarding his left knee vertical anterior tear of the posterior horn medial meniscus.  The examiner found that the Veteran's left knee disability severely impacted his ability to do chores, travel, toilet, or dress; there was a moderate impact on the Veteran's ability to shop, feed, bath, or groom; and finally, the Veteran's left knee disability prevented the Veteran from engaging in exercise, sports, or recreation.  

In August 2008, a VA examination was conducted concerning the Veteran's left knee and left hip disabilities.  The VA examiner found that the Veteran's left hip trochanteric bursitis and left knee meniscal injury did not preclude him from gainful employment, since they would not limit his ability to fulfill job requirements.  

A spine examination was also conducted in August 2008, at which time the examiner opined that the Veteran was precluded from work due to the "actual lumbar conditions" he presented, including limited range of motion, excruciating pain, and an active radiculopathy affecting his left side.  This, the examiner found, limited the Veteran's standing tolerance, sitting, driving, and ambulation capacities.  

During a September 2008 mental health examination, the Veteran reported that he had problems with household chores, shopping, grooming, and driving a car, due mostly to his musculoskeletal disabilities.  The Veteran reported symptoms of depression, social withdrawal, loneliness, paranoid delusions, irritability, and poor anger control.  The Veteran reported that he was no longer employed and stated that this was because of his multiple medical conditions, continuous back pain, hand pain, and anxiety."  The examiner found that the Veteran's depressive disorder did not cause total occupational and social impairment; he stated that the Veteran's psychiatric symptoms would have a moderate impact on him.  The examiner noted that the Veteran's physical examinations showed some physical limitations in addition to the limitations caused by the Veteran's psychiatric symptoms.  This, he found, provided a need for a reasonable accommodation at work but he opined that the Veteran's condition would not preclude his ability to perform job duties.  The examiner opined that a stable job, either part-time or full-time would be therapeutic for the Veteran in terms of his mental condition.  

The Veteran was afforded another VA examination in September 2008 regarding the impact of his median neuropathy of the entrapment type at the bilateral wrists on his functional ability.  The Veteran reported that his symptoms had worsened, causing the Veteran to stop playing the guitar, and he stated that he had to stop working as a clerk due to difficulties he had with manual dexterity.  The Veteran reported that the conditions were progressively worse and that he used bilateral hand splints and medication to treat the pain.  A motor examination was conducted, and the Veteran reported pain and weakness in various areas of his hands.  The examiner found that the condition had a mild or moderate impact on the Veteran's usual daily activities.  The examiner provided an opinion that it is at least as likely as not that the Veteran's neuropathy of the bilateral wrists would preclude employment consistent with the Veteran's education and occupational experiences.  The examiner noted that the Veteran had worked as a clerk that including such responsibilities as filing, typing, writing, and carrying heavy documents or equipment.  The examiner noted that the Veteran's symptoms cause problems with manual dexterity, problems with lifting, carrying, and reaching, and would interfere "significantly" with this type of work.  

The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a) (2016); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2016), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2016).").

During a March 2009 VA examination, the examiner found that the Veteran's mental disorder symptoms were controlled by continuous medication and that there was no occupational or social impairment caused by the major depressive disorder.  

In a September 2011 statement, the Veteran indicated that he lost his job because of his service-connected disabilities.  He also stated that he was granted Social Security Administration benefits because of his disabilities.  

In December 2011, the Veteran was provided VA examinations concerning the Veteran's service-connected disabilities.  The Veteran's respiratory condition, back condition, bilateral wrist condition, and knee condition were not found to impact his ability to work.  The examiner stated that the Veteran used to work as a clerk at a local government position, a sedentary job, which the examiner stated the Veteran could continue to perform because the service-connected disabilities would not limit a desk job.  

The Veteran has consistently reported that he is unable to work due to his service connected disabilities.  Furthermore, the evidence of record shows that the Veteran's multiple disabilities, affecting his upper and lower extremities, and the symptoms resulting from his acquired psychiatric disorder, have an impact on many facets of his daily activities.  Indeed, the Veteran's neuropathy of his bilateral wrists affected his dexterity and his ability to drive, carry heavy objects, and otherwise perform the duties of his job as a clerk that require manual dexterity.  His lower extremity disabilities and back disabilities impacted his ability to sit or stand for extended periods of time, something that is required for any sedentary job; his ability to walk for long periods has also been impacted by his back and knee disabilities.  Therefore, the Veteran's physical disability symptoms make work in an environment where the Veteran would have to ambulate, stand or sit for long periods of time, or use his hands unrealistic.  Additionally, the Veteran's psychiatric symptoms, including delusions, anxiety, sleep impairment, irritability, and depression limited his ability to work well with others.  Given the impact of these various disabilities, it is improbable that the Veteran would have been able to secure or follow substantially gainful employment at any point during the appeal period.

The Board recognizes that many of the VA examiners who have conducted the examinations throughout the course of the appeal have not opined that the Veteran's service-connected disabilities preclude him from working, with the understanding that he would require reasonable accommodations for his several disabilities.  The Board, however, notes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013).  The Board notes that the examiners who stated as much did not address the limitations caused by the Veteran's combined service-connected disabilities when opining on the matter of the Veteran's employability with a reasonable accommodation.  Therefore, given the severity of the Veteran's service-connected depressive disorder with psychotic features and the limitations caused by that disability in conjunction with the physical limitations caused by his other service-connected disabilities, the Board resolves reasonable doubt in favor of the Veteran and finds that his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) ("[A] mere theoretical ability to engage in substantial gainful employment is not sufficient... The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.").  It thus appears that, considering the physical and mental health symptoms posed by the Veteran's disabilities, the Veteran would have been unable to re-enter the work force and secure gainful employment.  

Therefore, in light of the Veteran's schedular eligibility for TDIU under 38 C.F.R. § 4.16(a), his competent and credible descriptions of his symptoms and limitations associated with his service-connected disabilities, as well as the medical and lay evidence currently of record, the Board finds that the evidence of record for and against the Veteran's TDIU claim is at the very least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

V.  SMC 

The Veteran is also seeking entitlement to an effective date earlier than December 23, 2011, for SMC. 

The provisions of 38 U.S.C.A. § 1114 (s) provide SMC based on the veteran being permanently housebound by reason of service-connected disabilities.  38 U.S.C.A. 
 § 1114(s); 38 C.F.R. § 3.350 (i).  SMC is payable at the housebound rate where the claimant has a single service-connected disability rated as totally disabling and one or more distinct service-connected disabilities, which are independently ratable at 60 percent or more and involve different anatomical segments or bodily systems.  Id.  Alternatively, SMC is payable at the housebound rate where the claimant, as a direct result of his service-connected disability or disabilities, is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  Id.  

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the Ratings Schedule must have at least one disability that is rated at 100 percent in order to qualify for the SMC provided by that statute. Under the law, subsection 1114(s) benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of subsection 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the subsection 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render a veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

Here, from May 20, 2003 to December 23, 2011, the Veteran is in receipt of TDIU due to his service-connected disabilities, a 70 percent rating for major depressive disorder, a 20 percent rating for left L4-L5 bulging disc with neural foramina narrowing and severe lumbar myositis, 20 percent for left median neuropathy of the entrapment type at wrist level, a 10 percent rating for left L4-L5 radiculopathy associated with L4-L5 bulging disc, and a 10 percent rating for right median neuropathy of the entrapment type at wrist level.  He is also in receipt of noncompensable ratings for left hip subtrochanteric bursitis, status post-septoplasty due to posttraumatic septal deviation, and allergic rhinitis.  Additionally, as of March 2007, the Veteran is also service-connected for left knee medial  meniscus tear of the posterior horn, rated as 100 percent from March 21, 2007 to April 30, 2007, and as 10 percent disabling thereafter.  Although the Veteran's service-connected disabilities are at least independently ratable at a combined 60 percent prior to December 23, 2011, the Veteran does not have a 100 percent rating for any disability prior to December 23, 2011.  As noted, a TDIU does not satisfy the requirements for purposes of SMC because it is based on multiple disabilities.

Furthermore, for the portion of the appeal period for which the Veteran does not satisfy the criteria for SMC, the evidence of record does not otherwise show that the Veteran's service-connected disabilities resulted in the Veteran being housebound. The evidence of record shows that the Veteran was able to ambulate and was able to leave his home with the use of an assistive device.  There is no evidence showing that the Veteran is bedridden. The record shows that he is able to leave his house for medical appointments.  

For these reasons, the Board finds that the preponderance of the evidence is against entitlement to SMC on the basis of being housebound for prior to December 23, 2011.  As the preponderance of the evidence is against the claim for this portion of claim for an earlier effective date of entitlement to SMC, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

The appeal for entitlement to service connection for recurrent urinary tract infections and/or pyelonephritis is dismissed.  

Entitlement to an initial rating of 70 percent, but no higher, prior to December 23, 2011 (effective May 20, 2003), for service-connected major depressive disorder with psychotic features is granted for the entire period on appeal, subject to the law and regulations governing the payment of monetary benefits.
      
Entitlement to a TDIU due to service-connected disabilities prior to December 23, 2011 (effective May 20, 2003), is granted for the entire period on appeal, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) is denied prior to December 23, 2011.  



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


